Exhibit 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (“Agreement” or “Release”) is
entered into by and between Superior Industries International, Inc. (“Employer”)
and Kerry A. Shiba (“Employee”).

I. RECITALS

1.1 Employee is employed by Employer in the position of Executive Vice President
and Chief Financial Officer.

1.2 Employee has notified Employer that he will resign his employment with
Employer effective June 30, 2017.

1.3 Employer and Employee are entering into this Agreement to assist Employee’s
transition to other employment, and to provide for the release of any claims
related to Employee’s employment with Employer.

ACCORDINGLY, in consideration of the terms, conditions and agreements set forth
below, Employer and Employee agree as follows:

II. AGREEMENTS

2.1 Termination of Employment. Employee will resign his employment with Employer
effective June 30, 2017 (“Termination Date”). Additionally, and except as
provided in Section 2.2(c), effective on the Termination Date, Employee will
resign from all other officer, director, or other official capacities with the
Employer on any of its subsidiaries or joint ventures. On the Termination Date,
Employee shall receive payment for all salary earned through the Termination
Date, as well as for all accrued, unused vacation time through the Termination
Date. Employee will be eligible for a pro-rated 2017 annual incentive
performance plan payment. The annual incentive performance plan is dependent
upon Employer attaining EBITDA goals and is subject to Board approval. Employee
will receive his short-term incentive plan payment for 2017, if any, along with
a calculation worksheet on or around March 14, 2018. Employee will be treated
similarly to all eligible employees in all aspects of any 2017 AIPP payout.

 

 

Kerry A. Shiba

 

Superior Industries

 

Page 1 of 9



--------------------------------------------------------------------------------

2.2 Severance Benefits. Subject to Employee’s execution of this Agreement, and
provided that Employee does not revoke the Agreement pursuant to Section 2.15
Employer will, upon expiration of the revocation period, pay Employee the
following payment and benefits. Employee acknowledges that the payment and
benefits referenced in this Agreement constitute special consideration to
Employee in exchange for the promises made herein and that Employer would not
otherwise be obligated to provide any such payments.

(a) Severance Payment. Subject to Employee’s execution of this Agreement, and
provided that Employee does not revoke the Agreement pursuant to Section 2.15,
Employer will, upon expiration of the revocation period, pay Employee a
severance payment in the amount of $420,000.00, less applicable withholdings.
This payment will be mailed to Employee’s home or other address designated by
Employee. Employee acknowledges that the payments referenced herein constitute
special consideration to Employee in exchange for the promises made herein and
that Employer would not otherwise be obligated to provide any such payments.

(b) Transition Period. (i) In further exchange for the release of claims and
other promises by Employee detailed in this Agreement, Employee will be
available to answer questions from the Employer from June 30, 2017 to
December 31, 2017. Employee will receive a monthly payment of $2,500.00 during
this transition period.

(ii) Employee hereby tenders his resignation from the supervisory board of
Uniwheels AG (“Supervisory Board”), which pursuant to the charter of the
Supervisory Board will not be effective for 30 days after being tendered. Prior
to Employee’s resignation being effective or his replacement being elected to
the Supervisory Board, Employee will cooperate with the Employer as reasonably
requested in serving as a member of the Supervisory Board.

2.3 General Release and Waiver of Claims. In consideration of the compensation,
benefits and promises described in Section 2.2 above and the other promises by
Employer in this Agreement, Employee, for himself and for any person who may
claim by or through him (including, without limitation, any current or former
spouse, dependents, heirs, assignees, executors, attorneys or agents), releases,
acquits, discharges, and covenants not to sue Employer and/or its present, past,
and future parents, related companies, affiliates, divisions and subsidiaries
and its and their past, present and future partners, shareholders, principals,
officers, directors, executives, agents, attorneys, predecessors, successors,
benefit plans, administrators, trustees, executors, assigns, and/or insurer(s)
(collectively, the “Employer Entities”), from and with respect to any and all
claims or causes of action that Employee had, has, or may have, at law or in
equity, known or unknown, through the date he signs this Agreement, including,
but not limited to:

(a) all claims relating in any way to the Dispute and/or to Employee’s
employment with Employer and/or termination of employment with Employer;

(b) all claims arising under Title VII of the Civil Rights Act of 1964, as
amended, the Civil Rights Acts of 1866 and 1871, the Civil Rights Act of 1991,
the Age Discrimination in Employment Act (“ADEA”), as amended by the Older
Workers Benefit Protection Act of 1990, the Americans with Disabilities Act, the
Employee Retirement Income Security Act of 1974, as amended, the Family and
Medical Leave Act (“FMLA”), the Fair Labor Standards Act (“FLSA”), the Michigan
Elliott-Larsen Civil Rights Act, the Michigan Whistleblowers’ Protection Act, or
any other federal, state or local law or regulation affecting employment rights
or relating to discrimination, retaliation or employment, or to the denial or
termination of any benefits of any kind;

 

 

Kerry A. Shiba

 

Superior Industries

 

Page 2 of 9



--------------------------------------------------------------------------------

(c) all claims of breach of contract or public policy, wrongful or retaliatory
discharge, promissory estoppel, fraud, negligence, wrongful or bad faith
termination, defamation, infliction of emotional distress, invasion of privacy
and other business or personal injury;

(d) all rights to or claims for wages, bonuses, benefits, or other compensation;
and

(e) all rights to or claims for damages (whether contractual, liquidated,
compensatory, exemplary or punitive) and for injunctive relief, expenses, costs,
attorney’s fees, and all losses or damages of whatsoever kind or nature.

(f) It is Employee’s intention in executing this Agreement to provide a general
release and waiver that shall be an effective bar to each and every claim and/or
cause of action, whether known or unknown, for all acts or omissions of Employer
or any of the Employer Entities occurring prior to and including the date
Employee signs this Agreement. Employee expressly waives the benefits of any
statute or rule of law which, if applied to this Agreement, would otherwise
exclude from its binding effect any claims against Employer and/or any Employer
Entity not now known by Employee to exist. The general release in this
Section 2.3 does not apply to: (i) future claims that occur after Employee signs
this Agreement; (ii) rights of or claims by Employee or Employer to enforce this
Agreement; and (iii) Employee’s unemployment compensation claim; and
(iv) Employee’s right to challenge the validity of this Agreement’s waiver of
claims arising under the ADEA. Additionally, nothing in this Agreement shall
prevent or interfere with Employee’s rights under federal, state or local civil
rights laws to initiate or maintain a charge of discrimination with the Equal
Employment Opportunity Commission (“EEOC”) or other government agency, or from
fully cooperating with and/or participating in any investigation by the EEOC or
other government agency. However, Employee waives his right to recover, and will
not accept, any monetary compensation, damages or other remedies as a result of
any charge, administrative proceeding or lawsuit brought or filed on his behalf
against Employer and/or any of the Employer Entities.

2.4 Other Claims. Employee represents and warrants that Employee has filed no
claims, lawsuits, charges, grievances, or causes of action of any kind against
Employer and/or the Released Parties, and that, to the best of Employee’s
knowledge, Employee possesses no claims (including but not limited to any claim
under the FLSA, the FMLA and / or Workers’ Compensation Claims). Further,
Employee represents and warrants that Employee has no knowledge of any
violations of the federal securities laws (including whistleblower provisions of
the Dodd-Frank Wall Street Reform and Consumer Protection Act).

2.5 Mutual Non-Disparagement. Employee will refrain from making negative or
disparaging remarks about Employer and/or the Released Parties. Employee will
not provide

 

 

Kerry A. Shiba

 

Superior Industries

 

Page 3 of 9



--------------------------------------------------------------------------------

information or issue statements regarding Employer and/or the Released Parties,
or take any action that would cause Employer and/or the Released Parties
embarrassment or humiliation or otherwise cause or contribute to them being held
in disrepute. Nothing in this Agreement shall be deemed to preclude Employee
from providing truthful testimony or information pursuant to subpoena, court
order, or similar legal process. Employer’s senior-level managers will refrain
from making disparaging remarks about Employee. Employer’s senior level managers
will not take any action that would cause Employee embarrassment or humiliation
or otherwise cause or contribute to him being held in disrepute. Nothing in this
Agreement shall be deemed to preclude Employer or any of its agents from
providing truthful testimony or information pursuant to subpoena, court order,
or similar legal process.

2.6 Confidential Information. The Parties acknowledge that during the course of
his employment with Employer, Employee had possession or access to confidential
information relating to the business of Employer, or technical or business
information of Employer, including but not limited to the legal business of
Employer. Employee agrees that any sensitive proprietary or confidential
information or data, including without limitation, trade secrets, customer
lists, customer contacts, customer relationships, financial data, long range or
short range plans, training materials, marketing strategies, sales strategies
and other data and information of a competition-sensitive nature Employee
acquired while an employee of Employer, shall not be disclosed or used in a
manner detrimental to the interest of Employer and/or the Released Parties. All
such information, other than any information which is in the public domain
through no act or omission of Employee or which he is authorized to disclose, is
referred to collectively as “Company Information.” Employee agrees that he shall
not at any time: (i) use or exploit in any manner Company Information for
himself or any other person, partnership, association, corporation or entity
other than Employer; (ii) remove any Company Information, or any reproduction
thereof, from the possession or control of Employer; or (iii) otherwise fail to
treat Company Information in a confidential manner. All Company Information
developed, created or maintained by Employee during his employment shall remain
at all times the exclusive property of Employer. Employee’s understands and
agrees that his obligations under this Paragraph shall continue after his
Termination Date. Employee represents that he has returned or will return to
Employer all Company Information in his possession or under his control and that
he will not keep or retain any copies of such information.

2.7 Agreement Not To Sue. Employee represents and warrants that Employee has not
filed or commenced any complaints, claims, actions or proceedings of any kind
against Employer with any federal, state or local court or any administrative,
regulatory or arbitration agency or body. Employee further agrees not to
instigate, encourage, assist or participate in any court action or arbitration
proceeding commenced by any other person (except a government agency) against
Employer. In the event any government agency seeks to obtain any relief on
behalf of Employee with regard to any claim released and waived by Section 2.3
of this Agreement, Employee covenants not to accept, recover or receive any
monetary relief or award that may arise out of or in connection with any such
proceeding.

 

 

Kerry A. Shiba

 

Superior Industries

 

Page 4 of 9



--------------------------------------------------------------------------------

2.8 Non-Solicitation. For a period of six (6) months following the Termination
Date, Employee shall not, directly or indirectly through another person or
entity: (i) solicit, induce, or otherwise seek to induce any employee of
Employer to leave the employ of Employer; and/or (ii) solicit, induce, or
otherwise seek to induce any customer, supplier, licensee, vendor or other
business relation of Employer to cease doing business with Employer, or in any
way intentionally interfere with the relationship between any such customer,
supplier, licensee, vendor or other business relation and Employer.

2.9 Reasonableness of Restrictions. The Parties agree that the restrictions in
Section 2.6, 2.7, and 2.8 are necessary and fundamental to the protection of the
business of Employer and are reasonable and valid, and all defenses to the
strict enforcement thereof by the Employee are hereby waived by Employee.
Employee acknowledges and declares that he has carefully considered and
understands the terms of Section 2.6, 2.7, and 2.8 and acknowledges and agrees
that such terms, rights and potential restrictions are mutually fair and
equitable. The consideration for the covenants contained in Section 2.6, 2.7,
and 2.8 includes, without limitation, the payments and promises provided in
Section 2.2.

2.10 Amendments. No addition, modification, amendment or waiver of any part of
this Agreement shall be binding or enforceable unless executed in writing by
both parties hereto.

2.11 Severability. Should any part of this Agreement be declared invalid, void
or unenforceable, all remaining parts shall remain in full force and effect and
shall in no way be invalidated or affected.

2.12 Return of Property. Employee represents that Employee has returned or will
return to Employer all files, records, keys, access cards, discs, software, and
other property of Employer in his possession or under his control.

2.13 Confidentiality. Employee agrees to maintain in strictest confidentiality
the terms and existence of this Agreement, with the exception that Employee may
disclose such matters to any attorney who is providing advice or to an
accountant or federal or state tax agency for purposes of complying with any tax
laws or as otherwise required by law.

2.14 Governing Law. This Agreement and its enforceability shall be construed in
accordance with the laws of the State of Michigan.

2.15 Employee’s Rights to Seek Advice and to Review and Revoke this Agreement.

(a) ADEA Release Requirements Satisfied. Employee understands that this
Agreement has to meet certain requirements to validly release any ADEA claims
Employee might have, and Employee represents and warrants that all such
requirements have been satisfied. Employer hereby advises Employee that before
signing this Agreement, he may take twenty-one (21) days to consider this
Agreement. Employee acknowledges that: (i)

 

 

Kerry A. Shiba

 

Superior Industries

 

Page 5 of 9



--------------------------------------------------------------------------------

he took advantage of as much of this period to consider this Agreement as he
wished before signing; (ii) he carefully read this Agreement; (iii) he fully
understands it; (iv) he entered into this Agreement knowingly and voluntarily
(free from fraud, duress, coercion, or mistake of fact); (v) this Agreement is
in writing and is understandable; (vi) in this Agreement, he waives current ADEA
claims; (vii) he has not waived future ADEA claims that may arise after the date
of execution of this Agreement; (viii) he is receiving valuable consideration in
exchange for execution of this Agreement that he would not otherwise be entitled
to receive; and (ix) Employer hereby advises Employee in writing to discuss this
Agreement with his attorney (at his own expense) prior to execution, and he has
done so to the extent he deemed appropriate.

(b) Review & Revocation.

Review: Before executing this Agreement, Employee may take 21 days to consider
this Agreement. Employee acknowledges and agrees that his waiver of rights under
this Agreement is knowing and voluntary and complies in full with all criteria
of the regulations promulgated under the Age Discrimination in Employment Act,
the Older Workers Benefit Protection Act, Title VII of the Civil Rights Act of
1964, and any and all federal, state and local laws, regulations, and orders.
Employer hereby advises Employee in writing to consult with an attorney prior to
executing this Agreement. In the event that Employee executes this Agreement
prior to the expiration of the 21-day period, he acknowledges that his execution
was knowing and voluntary and not induced in any way by Employer or any other
person.

Revocation: For a period of 7 days following his execution of this Agreement,
Employee may revoke this Release. If he wishes to revoke this Release, he must
revoke in writing by delivering a written revocation to Shawn Pallagi, Superior
Industries International, Inc., 26600 Telegraph Road, Suite 400, Southfield, MI
48033, or the revocation will not be effective. If Employee timely revokes this
Agreement, all provisions hereof will be null and void, including the payment in
Section 2.2 above. If Employee does not advise Shawn Pallagi in writing that he
revokes this Release within 7 days of his execution of it, this Release shall be
forever enforceable. The 8th day following Employee’s execution of this
Agreement shall be the Effective Date of this Release. This Agreement is not
effective or enforceable until the revocation period has expired.

2.16 Arbitration. The parties recognize arbitration as a speedy, cost-effective
procedure for resolving disputes and have entered into this Agreement in the
anticipation of gaining the benefit of this dispute resolution procedure. This
Agreement is supported by the parties’ mutual promises to submit any claims they
may have against the other to final and binding arbitration, rather than to have
them decided in court before a judge or jury. Arbitration shall be the sole and
exclusive remedy for any dispute, claim, or controversy of any kind or nature (a
“Claim”) arising out of, related to, or connected with the relationship between
the parties, or the termination of Employee’s engagement with Employer. Both
Employee and

 

 

Kerry A. Shiba

 

Superior Industries

 

Page 6 of 9



--------------------------------------------------------------------------------

Employer expressly waive their right to a jury trial. This Agreement applies to
any claim Employee may have against Employer, any parent, subsidiary, or
affiliated entity of Employer, or their respective managers, employees or
agents. It also applies to any claim Employer, or any parent, subsidiary or
affiliated entity of Employer may have against Employee.

(a) Employer and Employee agree that this Agreement is governed by the Federal
Arbitration Act and evidences a transaction involving interstate commerce.
Employer and Employee further agree that any arbitration will be administered by
Judicial Arbitration & Mediation Services, Inc. (“JAMS”), pursuant to its
Comprehensive Arbitration Rules & Procedures then in effect (the “JAMS Rules”),
which are available at http://www.jamsadr.com/rules-comprehensive-arbitration.
Any claim submitted to arbitration shall be decided by a single, neutral
arbitrator, chosen according to JAMS Rules.

(b) The arbitration shall be held in Oakland County, Michigan at a location
within Oakland County, Michigan to be determined by JAMS. The parties agree to
abide completely by the binding decisions of the arbitrator and to keep the
outcome of such resolution strictly confidential.

(c) The arbitrator shall apply the substantive federal, state, or local law and
statute of limitations governing any claim submitted to arbitration. The parties
shall be entitled to adequate discovery prior to the arbitration as determined
by the arbitrator. In ruling on any claim submitted to arbitration, the
arbitrator shall have the authority to award only such remedies or forms of
relief as are provided for under the substantive law governing such claim. The
arbitrator shall issue a written decision which shall include the essential
findings and conclusions on which the decision is based. Judgment on the
arbitrator’s decision may be entered in any court of competent jurisdiction. All
questions concerning the validity and operation of this Agreement and the
performance of the obligations imposed upon the parties shall be governed by the
laws of the State of Michigan.

(d) The Arbitrator, and not any federal or state court, shall have the exclusive
authority to resolve any issue relating to the interpretation, formation or
enforceability of this Agreement, or any issue relating to whether a Claim is
subject to arbitration under this Agreement, except that any party may bring an
action in any court of competent jurisdiction to compel arbitration in
accordance with the terms of this Agreement. Employer shall bear all fees and
costs unique to the arbitration forum (e.g., filing fees, transcript costs and
Arbitrator’s fees). The non-breaching party shall be entitled to recover
reasonable attorneys’ fees and expenses incurred by such party in enforcing this
Agreement.

2.17 No-Admission of Liability. Employee understands and acknowledges that this
Agreement is in no way an admission of any legal liability or wrongdoing by
Employer for any acts or omissions with respect to Employee, including but not
limited to Employee’s employment with, or separation of employment from,
Employer.

 

 

Kerry A. Shiba

 

Superior Industries

 

Page 7 of 9



--------------------------------------------------------------------------------

2.18 Acknowledgment Regarding Wages. Employee acknowledges and agrees that, with
the payment of final wages noted in Section 2.1, Employee: (a) has received all
pay to which Employee was entitled during his employment with Employer; (b) is
not owed unpaid wages or unpaid overtime compensation by Employer; and (c) does
not believe that his rights under any state or federal wage and hour laws,
including the federal FLSA, were violated by any employee during his employment
with Employer.

2.19 Disclosure. Employee acknowledges and warrants that he is not aware of, or
that he has fully disclosed to the Employer in writing, any matters for which he
was responsible or which came to his attention as an employee of the Employer
that might give rise to, evidence, or support any claim of illegal or improper
conduct, regulatory violation, violation of any securities laws or regulations
thereunder, unlawful discrimination, retaliation, or other cause of action
against the Employer. Employee represents that Employee has been given an
adequate opportunity to advise Employer’s human resources, legal, or other
relevant management division, and has so advised such division in writing, of
any facts that Employee is aware of that constitute or might constitute a
violation of any ethical, legal, or contractual standards or obligations of
Employer or any affiliate. Employee further represents that Employee is not
aware of any existing or threatened claims, charges, or lawsuits that he/she has
not disclosed to Employer.

2.20 Entire Agreement. This is the entire Agreement between Employee and
Employer. Employer has made no promises other than those set forth in this
Agreement.

2.21 No Precedent. The terms of this Agreement will not establish any precedent,
nor will this Agreement be used as a basis to seek or justify similar terms in
any subsequent situation involving persons other than Employee. This Agreement
may not be offered, used, or admitted into evidence in any proceeding or
litigation, whether civil, criminal, arbitral or otherwise for such purpose.

2.22 Attorneys’ Fees. If either party breaches any provision or obligation of
this Agreement, the non-breaching party is entitled to recover all costs,
including reasonable attorneys’ fees and expenses, incurred by such party
enforcing the Agreement.

2.23 Binding Effect. This Agreement inures to the benefit of, and is binding
upon, the parties and their respective successors and assigns.

2.24 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, but all of which together will
constitute the same Agreement.

 

 

Kerry A. Shiba

 

Superior Industries

 

Page 8 of 9



--------------------------------------------------------------------------------

EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS READ THIS AGREEMENT, UNDERSTANDS IT AND
IS VOLUNTARILY ENTERING INTO IT WITH THE INTENTION OF RELINQUISHING ALL CLAIMS
AND RIGHTS OTHER THAN THOSE SET FORTH HEREIN.

 

SUPERIOR INDUSTRIES

INTERNATIONAL, INC.

   

EMPLOYEE

Kerry A. Shiba

By:  

 

    By:  

 

Its:  

 

    Name:  

 

      Printed:  

 

Date:                   , 2017     Date:                   , 2017

 

 

Kerry A. Shiba

 

Superior Industries

 

Page 9 of 9